Citation Nr: 1645899	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease with strain of the lumbar spine.  

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1990 to October 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2013 rating decision increased the Veteran's initial disability rating for degenerative disc disease with strain of the lumbar spine from 10 percent to 20 percent and granted service connection for right and left lower extremity radiculopathy, each with an evaluation of 20 percent effective November 1, 2010.
  
The Veteran testified before the undersigned Veterans Law Judge in at a travel board hearing in October 2015.  A transcript of the hearing has been associated with the claims file.  

The appeal was previously before the Board in December 2015 and remanded for additional development.

As noted in the December 2015 Board decision, the issue of entitlement to a higher rating for plantar fasciitis has been raised by the Veteran.  See Board Hr'g Tr. 7.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that the Veteran's degenerative disc disease with strain of the lumbar spine is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or ankylosis.  

2.  The Veteran's radiculopathy of the right lower extremity is not productive of more than moderate incomplete paralysis.

3.  The Veteran's radiculopathy of the left lower extremity is not productive of more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease with strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; DC 5243-5242 (2015).  

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

3.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Degenerative disc disease with strain of the lumbar spine

The Veteran contends that his degenerative disc disease with strain of the lumbar spine is more severe than currently rated.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds the Veteran is not entitled to a rating in excess of 20 percent degenerative disc disease with strain of the lumbar spine.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's degenerative disc disease with strain of the lumbar spine is currently rated 20 percent under 38 C.F.R. §4.71a; DC 5243-5242.  Under the general rating formula for diseases and injuries of the spine, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The July 2010 VA general medical examination showed forward flexion to 90 degrees with pain at 90 degrees; extension 30 degrees with pain at 30 degrees; lateral flexion bilaterally 30 degrees with pain at 30 degrees; and rotation bilaterally 30 degrees.

The March 2013 VA examination showed forward flexion 50 degrees with pain at 50 degrees; extension 20 degrees with pain at 20 degrees; right lateral flexion 20 degrees with pain at 20 degrees; left lateral flexion 20 degrees with pain at 20 degrees; right lateral rotation 25 degrees with pain at 25 degrees; and left lateral rotation 25 degrees with pain at 25 degrees.  The Veteran was able to perform repetitive use testing with three repetitions and post-test range of motion was the same.  The examiner noted guarding and/or muscle spasm present, but did not result in abnormal gait or contour.  The examiner noted the Veteran had intervertebral disc syndrome, with no incapacitating episodes over the past 12 months.

The June 2016 VA examination showed forward flexion 50 degrees, extension 15 degrees, right lateral flexion 15 degrees, left lateral flexion 30 degrees, right lateral rotation 15 degrees, and left lateral rotation 20 degrees.  The examiner noted no evidence of pain with weight bearing and the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  The examination also showed no ankylosis and no intervertebral disc syndrome.

VA and private treatment records show no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, no ankylosis, and no incapacitating episodes.

After a review of the competent medical evidence regarding the Veteran's degenerative disc disease with strain of the lumbar spine, a rating in excess of 20 percent is not warranted because the evidence on file shows forward flexion of the thoracolumbar spine greater than 30 degrees, no ankylosis, and no incapacitating episodes as a result of intervertebral disc syndrome.

Additionally, the evidence of record shows that the Veteran is not entitled to a separate rating for any associated objective neurologic abnormality other than his right and left lower extremity radiculopathy, for which he is already service-connected.  At the March 2013 VA examination, the Veteran denied bowel or bladder issues and the June 2016 VA examiner noted there were no other neurological abnormalities or findings related his thoracolumbar spine condition (such as bowel or bladder problems/ pathologic reflexes).  Thus, the Veteran is not entitled to any additional, separate ratings for any neurologic disabilities other than those for his bilateral lower extremity radiculopathies.

II.  Radiculopathy of the lower extremities

The Board finds the Veteran is not entitled to a rating in excess of 20 percent for radiculopathy of the left or right lower extremity.

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

At the July 2010 VA general medical examination, the Veteran reported right leg shooting pain one time per month for one day. 

VA treatment records showed diagnoses of radiculopathy.  Private treatment records also show radicular symptoms from February 2010 to March 2013, which the Veteran reported to be severe at times.  

The March 2013 VA examination showed radiculopathy resulting in pain in the bilateral buttocks with no numbness or radiation below the buttocks.  The examiner noted involvement of the sciatic nerve.

At a June 2013 VA peripheral nerve conditions examination, the Veteran reported shooting, constant burning, tingling sensation in both legs.  The sensory examination was normal and all nerves of the bilateral lower extremities were normal on examination.

The June 2016 VA examination showed no radicular pain or any other signs and symptoms due to radiculopathy.

While the Veteran reported his symptoms to be severe at times, the medical evidence does not show that his symptoms have not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.  Accordingly, the Board finds that a 40 percent rating is not warranted for radiculopathy of either the right or left lower extremity.


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with strain of the lumbar spine is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


